

	

		II

		Calendar No. 361

		109th CONGRESS

		2d Session

		S. 2273

		IN THE SENATE OF THE UNITED STATES

		

			February 10

			 (legislative day, February 9), 2006

			Ms. Snowe (for herself,

			 Mr. Coleman, Ms. Collins, Mr.

			 DeWine, Mr. Grassley,

			 Mr. Smith, Mr.

			 Thune, Mr. Santorum,

			 Mr. Jeffords, Mr. Sununu, Mr.

			 Specter, Mr. Leahy,

			 Mr. Schumer, Mr. Kerry, Mr.

			 Menendez, and Mrs. Clinton)

			 introduced the following bill; which was read the first time

		

		

			February 13, 2006

			Read the second time and placed on the

			 calendar

		

		A BILL

		To make available funds included in the Deficit Reduction

		  Act of 2005 for the Low-Income Home Energy Assistance Act of 1981 program for

		  fiscal year 2006, and for other purposes.

	

	

		1.Amendment to the Deficit

			 Reduction Act of 2005Section

			 9001 of the Deficit Reduction Act of 2005 is amended—

			(1)in subsection

			 (a)—

				(A)by striking

			 for a 1-time only obligation and expenditure;

				(B)in paragraph (1),

			 by striking fiscal year 2007 and inserting fiscal year

			 2006; and

				(C)in paragraph (2),

			 by striking fiscal year 2007 and inserting fiscal year

			 2006; and

				(2)in subsection

			 (b), by striking September 30, 2007 and inserting

			 September 30, 2006.

			

	

		February 13, 2006

		Read the second time and placed on the

		  calendar

	

